DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 11 limitations stating, “a touch function layer and at least one touch function layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant figures, for example figure 1, only show a single touch function layer 13.  None of the figures show more than one touch function layer or an additional “at least one touch function layer.”  
Further regarding claims 1 and 11, no figure clearly shows the limitation, “wherein at least one touch function layer is not disposed on a side of the cathode layer away from the substrate.”  This language is unclear relative to applicant figure 1.  Applicant figure 1 shows the touch function layer 13 is located between the cathode 12 and the substrate 11 however this claim 1 and 11 language does not clearly convey what is shown in the figure. It appears figure 4 might be the closest drawing however, in the sectional view of figure 4, it is unclear where the 
	The drawings are also objected to for not showing the limitations described in claims 9 and 10.  None of applicant figures show or label a passivation layer, a protective layer, or a stripping layer. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20, specifically claims 1 and 11, are objected to because of the following informalities: the limitation stating, “wherein at least one touch function layer is not disposed nd indefinite rejection.  
Claims 1 and 11 further recite the limitations, “a first gap is disposed on the cathode layer.”  According to applicant figure 1 it appears the first gap 121 is disposed inside or within the cathode layer 12 as opposed to “on the cathode layer.”  
Appropriate correction is required.  Examiner advises applicant rewrite and clarify this limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 broadly describes a process for forming a “first gap” by “stripping away, “a stripping layer.” 
The prior art, see US 20160300866 A1, teaches first and second photoresist layers, both taken as stripping layers, are located above and stripped away from another layer which is understandable. It is understandable how a top layer can be stripped away from a bottom layer.
In the current claim 10, the process of how to provide a stripping layer underneath a cathode layer and then strip away the stripping layer from the cathode layer is not fully described by the specification. The cathode layer is already on top of the stripping layer and will remain once the process is complete.  The specification does not describe how the stripping layer will be stripped away from the cathode once it is located underneath the cathode.  Claim 1 states the cathode layer exists.  Claim 9, which depends from claim 1 and appears to occur sequentially after claim 1, is stating a stripping layer will somehow be stripped from a cathode .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is undeterminable how a touch function layer can be the same as a cathode but it is not disposed on a side of the cathode layer as claim 7, which depends from claim 1, recites.  Claim 1 teaches at least a part of the touch function is not disposed on a side of the cathode layer.  Claim 7 states the touch function layer is the same as the cathode layer.  These claims appear to contradict each other.
	Regarding claim 10, it is unclear how this process will result in forming gaps in the cathode layer when the stripping layer is located under the cathode layer as described by the claim limitation.  See for example US 20160300866, [0082], figs. 8-9, which describe a stripping layer located on Top of a cathode.  A stripping layer located on top of another layer that is stripped away is easily understandable.  It is not clear how the currently claimed stripping layer, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated in the 112b rejection above, claim 7 appears to contradict claim 1 from which claim 7 depends hence claim 7 does not further limit the invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,580,836 B2, hereinafter, Yang) in view of Suh et al. (US 2005/0057461 A1, hereinafter, Suh).
	Regarding claims 1 and 11, Yang teaches a display device comprising a display panel (Title, OLED touch display panel), wherein the display panel comprises:
a substrate (Fig. 5, TFT back plate 10); 
a cathode layer disposed on the substrate (Fig. 5, cathode layer 20 disposed on the TFT back plate 10 in the same manner as shown in applicant figure 1), wherein a first gap is disposed on the cathode layer (see annotated Fig. 5 below which shows the first gap disposed on the cathode layer 20 wherein each gap comprises a baffle 11 and each gap separates the cathode plate into individual cathodes); and 
a touch function layer (Fig. 5, cathode layer 20 comprising touch electrodes 201) wherein at least one touch function layer is not disposed on a side of the cathode layer away from the substrate (as the cathode layer is the touch function layer as well, the touch function layer is not disposed on a side of the cathode layer away from the substrate), the touch (Fig. 5, cathode  layer 20 comprises a plurality of touch electrodes 201 which each function as a touch component), and a second gap is formed between the touch component and an adjacent touch component positioned in a same touch function layer (second gap is shown below in annotated figure 5.  The second gap resides between adjacent touch electrodes 201); and
 wherein the second gap and the first gap satisfy a preset condition, the preset condition makes the touch component to form a touch function unit (the first and second gaps between the touch electrodes, shown in the annotated figure 5 below, allow the touch sensor panel layer to function because the gaps separate are the correct size to separate each touch electrode 201 from each other, disclosing the claimed preset condition. Examiner advises applicant further describe what exactly the preset condition is).

    PNG
    media_image1.png
    548
    884
    media_image1.png
    Greyscale

([0008]).  
	Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Yang with Suh such that a cathode layer in a display device is formed using a low temperature process as Suh teaches this  minimize the deterioration of an electroluminescent (EL) layer due to heat(Suh, [0008]).  
	Regarding claims 2 and 12, Yang teaches the display panel comprises a pixel defining layer (Fig. 5, pixel definition layer 30), the pixel defining layer is provided with a support retaining wall thereon (Baffle 11); wherein a height of the supporting retaining wall is greater than a thickness of the cathode layer (Baffle height is greater than a thickness of cathode layer 20); and wherein the cathode layer is divided to form the first gap (See annotated figure 5 above wherein cathode 20 is divided to form a first gap at baffle 11. Also see fig. 12 which labels this first gap as a via hole 111).
Regarding claims 4 and 14, Yang teaches the support retaining wall has a trapezoidal cross-section (Figs. 5 and 12, Baffle 11 has a trapezoidal shape).
 	Regarding claims 5 and 15, Yang teaches the support retaining wall has an inverted trapezoidal cross-section (Figs. 5 and 12, Baffle 11 is an inverted trapezoidal shape). 
Regarding claims 6 and 16, Yang teaches the cathode layer comprises a first region and a second region (Figs. 5 and 12, cathode layer 20 comprises a plurality of electrodes 201. The plurality of electrodes will comprise a first region and a second region. For example, electrodes on a left side of the cathode layer can be a first region while electrodes on a right of the cathode layer can be a second region), and the first gap is disposed between the first region and the second region (Fig. 5, See a gap between any two electrodes 201 wherein the gap comprises a baffle 11.  Fig. 12 better shows a gap with via holes 111 which reside between electrodes 201), and wherein the cathode layer of the first region and the second region is formed by a plurality of processes (Col. 5, lines 4-12,  electrodes 201 are formed by partitioning the cathode layer 20. This discloses the claimed first process. Col. 5, lines 57-67 and Col. 6, lines 1-8, each one of the self-capacitance electrodes 201 making up the cathode layer has a grounded end or a low voltage end.  This grounded connection will require another process to form hence showing a plurality of processes are present when forming the cathode layer and its connections).
Regarding claims 7 and 17, Yang teaches the touch function layer is a same layer as the cathode layer (Fig. 2 and 5, cathode layer 20 comprises touch capacitance electrodes 201 thereby making the touch function layer the same layer as the cathode layer 20), and wherein the cathode layer of the first region forms a first touch electrode, and the cathode layer of the second region forms a second touch electrode (Fig. 2 and 5, cathode layer 20 comprises a plurality of electrodes 201.  An electrode 201 on a left side of the cathode layer 20 forms a first electrode and an electrode 201 on a right side of the cathode layer 20 forms a second touch electrode).
Regarding claims 10 and 20 which state wherein the first gap is formed by stripping a stripping layer disposed under the cathode layer, see MPEP 2113. Even though product-by-.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,580,836 B2, hereinafter, Yang) in view of Suh et al. (US 2005/0057461 A1, hereinafter, Suh), as applied to claims 1 and 12 above, and further in view of Jiang (US 2020/0035770 A1).
	Regarding claims 3 and 13, Yang teaches a support retaining wall (Figs. 5 and 12, Baffle 11) but does not state the wall has a triangular cross-section. 
	In an analogous art, Jiang teaches a retaining wall can have a triangular cross-section (Fig. 4, [0045], blocking wall 21 has a triangular shape).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Yang and Suh with Jiang such that Yang’s retaining wall can have a triangular shape as changes in shape are considered legally obvious.  See MPEP 2144.04, section IV, in reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,580,836 B2, hereinafter, Yang) in view of Suh et al. (US 2005/0057461 A1, hereinafter, Suh), as applied to claims 7 and 17 above, and further in view of Kim et al (US 2018/0321793 A1, hereinafter, Kim) and Kim et al. (US 2017/0357371 A1, hereinafter, Kim II).
Regarding claims 8 and 18, Yang teaches a touch device however Yang and Suh are not relied upon for teaching the first touch electrode is a driving electrode, and the second touch electrode is a sensing electrode; or the first touch electrode is a sensing electrode, and the second touch electrode is a driving electrode.
	In an analogous art, Kim teaches a touch device with first and second touch electrodes wherein the first touch electrode is a driving electrode, and the second touch electrode is a sensing electrode (Fig. 2, driving electrodes 130 and sensing electrodes 120).  
	Yang teaches a self-capacitive touch device.  Kim teaches a device can be a mutual capacitive device comprising driving and sensing electrodes, and, in another embodiment, can be self-capacitive ([0069]).  Hence, Kim teaches a touch device can be implemented as either mutual capacitive or self-capacitive.
	Kim does not explicitly disclose the benefit of using a mutual capacitive touch device instead of a self-capacitive device, however, in an analogous art, Kim II teaches mutual capacitance touch devices enable detection of multiple simultaneous touches along a same row or a same column (Kim II, [0028]).  Kim II further teaches the decision to use mutual capacitance versus a self-capacitance is made by the system designer based on what 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Yang and Suh with Kim such that Yang’s self-capacitance touch active layer implements as a mutual capacitance mode as Kim II teaches mutual capacitance touch devices is a better option in an environment where multi-touch detection (with accurate location resolution) is preferred (Kim II, [0028]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,580,836 B2, hereinafter, Yang) in view of Suh et al. (US 2005/0057461 A1, hereinafter, Suh), as applied to claims 1 and 11 above, and further in view of Abe (US 2017/0162607 A1).
First, claims 9 and 19 are each a product by process claim.  See MPEP 2113.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  In this case, Claim 9 is limited only to a single method step of forming the structure, and is therefore a product by process limitation that does not bear weight.  Still, in an effort to expedite prosecution, examiner provides an art rejection of Yang and Suh in view of Abe. 
Yang teaches the presence of a first gap, however, Yang and Suh are not relied upon for teaching the display panel comprises a passivation layer and a protective layer sequentially 
In an analogous art, Abe teaches a display panel comprises a passivation layer and a protective layer sequentially disposed on the cathode layer (Fig. 6A, a cathode 114, a sealing or passivation layer 115, and a resin or protective layer 116 are formed in this order on the organic light-emitting functional layer 113).
The combination of Yang and Abe teach limitation of the first gap is formed by etching the passivation layer, the protection layer, and the cathode layer in one process.  Abe teaches the sealing layer has a function of preventing exposure of organic layers to moisture and air ([0137]) and a resin layer is useful for adhering two layers together ([0101]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Yang with Abe such that Yang’s cathode layer includes a passivation layer and a protective layer as this prevents the cathode layer from being exposed to moisture and air (Abe, [0137])  thereby increasing the durability of the cathode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/VIJAY SHANKAR/Primary Examiner, Art Unit 2622